Duckworth, Chief Justice.
The exception here is to a judgment ordering a renewal of the petitioner’s license to conduct its insurance business in this State, the license to be effective from July 1, 1951, to July 1, 1952. The entire period for which the renewal license would be effective expired on July 1, 1952, and the case thereupon became moot. Wise v. Sims, 182 Ga. 857 (187 S. E. 102); Abernathy v. Dorsey, 189 Ga. 72 (5 S. E. 2d, 39). The writ of error must, for the foregoing reason, be dismissed without prejudice to either party.

Writ of error dismissed.


All the Justices concur, except Atkinson, P.J., not participating.